UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1908


STEVEN SMOTHERS,

                    Plaintiff - Appellant,

             and

ABORIGINAL REPUBLIC OF NORTH AMERICA,

                    Plaintiff,

             v.

STATE OF MARYLAND,

                    Defendant - Appellee.


Appeal from the United States District Court for the District of Maryland, at Baltimore.
Deborah K. Chasanow, Senior District Judge. (1:18-cv-03451-DKC)


Submitted: December 17, 2019                                Decided: December 19, 2019


Before KING, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Smothers, Appellant Pro Se. Brian L. Oliner, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Annapolis, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Steven Smothers appeals the district court’s order dismissing the complaint he and

the Aboriginal Republic of North America filed against the State of Maryland. On appeal,

we confine our review to the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b).

Because Smothers’ informal brief does not challenge the basis for the district court’s

disposition, Smothers has forfeited appellate review of the court’s order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document;

under Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2